The sole question presented here is whether or not the chancellor erred in granting an extension of time for taking testimony after the cause had been at issue for some time, and after it had been set down for hearing on bill and answer.
Equity Rule 71 in effect provides that three months and no more shall be allowed for taking testimony after the cause is at issue, unless the judge shall upon special cause shown by either party enlarge the time.
The extension complained of here was granted after motion made therefor and notice to the opposite party and on full hearing by all parties to the cause. While it is well settled that an order granting an extension of time for taking time is reviewable by the appellate court, such order will not be disturbed unless it clearly appears that the court below abused his judicial discretion. The record fails to disclose an abuse of such discretion, while the motion for extension with supporting evidence attached thereto is ample basis for the order appealed from. Manassee v. Dutton Bank, 70 Fla. 427,70 South. Rep. 363; Long v. Anderson, 48 Fla. 279,37 South. Rep. 216.
Affirmed on the authority of Capehart v. Farmers Bank  Trust Co., 84 Fla. 690, 94 South. Rep. 864; O'Gara v. Hancock,76 Fla. 1, 79 South. Rep. 167; Braxton v. Liddon, *Page 437 55 Fla. 785, 46 South. Rep. 324; McMillan v. Warren, 59 Fla. 578,52 South. Rep. 825; Rausch v. Equitable Life Assr. Soc. of United States, 77 Fla. 846, 82 South. Rep. 295; Converse v. Converse, 81 Fla. 671, 88 South. Rep. 609.
Affirmed.
WEST, C. J., AND ELLIS AND TERRELL, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BROWN, J. J., concur in the opinion.